Citation Nr: 1737824	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with an examination of his lumbar spine in April 2016.  Notably, the examiner did not render a nexus opinion as to whether the Veteran's lumbar spine disability was directly caused by his active duty service, despite acknowledging that he injured his back during active duty in 1974.  The examiner only referenced secondary service connection.  Consequently, the Board finds that an additional medical examination is necessary to fairly adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA provides an examination, it must provide an adequate one).

The Board also acknowledges that the Veteran has referenced receiving treatment for his lumbar spine by a chiropractor.  On remand, the AOJ should attempt to locate these and any other outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claim on appeal, to include records from the chiropractor who treated the Veteran's lumbar spine disability.

2.  Forward the Veteran's claims file to an appropriate examiner for a supplemental opinion as to the nature and etiology of any lumbar spine disability present during the appeal period.  It is left to the examiner's discretion whether to reexamine the Veteran.

For any diagnosed lumbar spine disability, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's active duty service, to include his reported back injury from 1974.  A clear and complete rationale should be provided for any opinion expressed.

3.  Then, re-adjudicate the claim.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

